Title: From George Washington to Henry Champion, Sr., 4 May 1780
From: Washington, George
To: Champion, Henry Sr.


          
            Sir
            Head Quarters Morris town 4th May 1780
          
          I have had the pleasure of receiving yours of the 18th and 24th April—The Drove of 80 head of Cattle arrived this day, and were a

most seasonable supply, as we had only four days Meat on hand—I am led to hope from your letters that you will continue to send on farther parcels of Cattle, and I am the more encouraged in this, as Colo. Blaine informs me that a supply of Money has been forwarded to you. I had, upon the rect of your first letter, written to General Howe and pointed out to him the ill consequences attending his stopping more Cattle at the North River than were intended for the posts there, and he has assured me that nothing of the same kind shall happen again. I am Sir Yr most obt Servt.
        